Exhibit 10.18.2

 

 

AVERY DENNISON CORPORATION

2005 DIRECTORS VARIABLE DEFERRED COMPENSATION PLAN

 

ARTICLE I - PURPOSE

 

The 2005 Directors Variable Deferred Compensation Plan (“Plan”) is adopted by
Avery Dennison Corporation, a Delaware Corporation (the “Company”), effective as
of December 1, 2004. The Plan provides a deferred compensation plan for
non-employee Directors of the Company. The Plan applies to all Participants
and/or Beneficiaries of the Plan and deferrals thereunder commencing on or after
December 1, 2004, as well as any unvested balances as of November 30, 2004. The
Plan is intended to comply, and it is anticipated that the provisions of the
Plan will be amended to comply, with the provisions of Section 409A of the
Internal Revenue Code, as added by the American Jobs Creation Act of 2004, and
any regulations or other written administrative guidance issued or to be issued
thereunder (“Section 409A”).

 

ARTICLE 2 – DEFINITIONS AND CERTAIN PROVISIONS

 

2.1        Administrator.

“Administrator” means the administrator appointed by the Committee to handle the
day-to-day administration of the Plan pursuant to Article 9.

 

2.2        Allocation Election Form.

“Allocation Election Form” means the form on which a Participant elects the
Declared Rate(s) to be credited as earnings or losses to such Participant’s
Deferral Account.

 

2.3        Annual Deferral.

“Annual Deferral” means the amount of Director’s Fees that the Participant
elects to defer for a calendar year.

 

2.4        Beneficiary.

“Beneficiary” means the person or persons or entity designated as such by a
Participant pursuant to Article 8.

 

2.5        Benefit.

“Benefit” means a Retirement Benefit, Survivor Benefit, Termination Benefit, or
Disability Benefit or other benefit permitted under Section 409A.

 

2.6        Change of Control

“Change of Control” means a Change in Control Event as defined in the
regulations or other administrative guidance under Section 409A.

 

2.7        Code

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.8        Committee.

“Committee” means the deferred compensation plan committee appointed to
administer the Plan pursuant to Article 9.

 

2.9        Declared Rate.

“Declared Rate” means the notional rates of return (which may be positive or
negative) of the individual investment options selected by a Participant for
such Deferral Account referred to in Article 6.

 

2.10        Deferral Account.

“Deferral Account” means the notional account established for record keeping
purposes for a Participant pursuant to Section 4.4.

 

2.11        Director’s Fees

“Director’s Fees” means the retainers and meeting fees payable to a Director for
service as a director of the Company, which may be deferred hereunder.



--------------------------------------------------------------------------------

2.12        Disability Benefit.

“Disability Benefit” means the Benefit payable to a Participant in accordance
with Section 7.4 after the Participant has become Disabled.

 

2.13        Disabled.

“Disabled” means, in the case of a Participant, that the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

2.14        Distribution.

“Distribution” means any payment to a Participant or Beneficiary according to
the terms of this Plan.

 

2.15        Enrollment Period.

“Enrollment Period” means the period(s) designated from year to year by the
Administrator for enrollments.

 

2.16        Exchange Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.17        Normal Retirement.

“Normal Retirement” means the termination of a Participant’s status as a
director with the Company for reasons other than death on or after the
Participant attains age 60.

 

2.18        Participant.

“Participant” means a non-employee Director who has filed a completed and
executed Participation Election Form with the Administrator, and who is
participating in the Plan in accordance with the provisions of Articles 3 and 4.

 

2.19        Participation Election Form.

“Participation Election Form” means the written agreement or commitment to make
a deferral submitted by the Participant to the Administrator pursuant to Article
4 of the Plan. The Participant Election Form may take the form of an electronic
communication followed by appropriate confirmation according to procedures
established by the Administrator.

 

2.20        Plan.

“Plan” means this 2005 Directors Variable Deferred Compensation Plan, a
non-qualified elective deferred compensation plan, as the same may be amended
from time to time.

 

2.21        Plan Year.

“Plan Year” means the year beginning December 1 and ending the following
November 30.

 

2.22        Rabbi Trust.

“Rabbi Trust” means the trust described in Section 12.12.

 

2.23        Retirement Benefit.

“Retirement Benefit” means the Benefit payable to a Participant when the
Participant has satisfied the requirements Normal Retirement pursuant to Article
7.

 

2.24        Section 409A.

“Section 409A” means section 409A of the Code, as added by the American Jobs
Creation Act of 2004, and any regulations and other written administrative
guidance issued from time to time thereunder.

 

2.25        Settlement Date.

“Settlement Date” means a date upon which a Benefit payment is due and payable
to a Participant or Beneficiary. This date will be within 90 days of, or as soon
as possible after, the Valuation Date, subject to Section 409A.

 

1



--------------------------------------------------------------------------------

2.26        Survivor Benefit.

“Survivor Benefit” means those Plan Benefits that become payable upon the death
of a Participant pursuant to Section 7.6.

 

2.27        Termination Benefit.

“Termination Benefit” means the lump sum amount payable to a Participant who
ceases to be a Director pursuant to the provisions of Section 7.5.

 

2.28        Valuation Date.

“Valuation Date” means the date on which the Deferral Account is valued for
Distribution purposes. This date shall be the last day of the month in which an
event occurs that triggers a Benefit payment.

 

ARTICLE 3 – PARTICIPATION

 

3.1        Participation.

The Administrator shall notify Participants generally not less than 30 days (or
such lesser period as may be practicable under the circumstances) prior to any
deadline for filing a Participation Election Form.

 

3.2        Participation Election.

An Director shall become a Participant in the Plan no later than the first day
of the Plan Year coincident with or next following the date the Director has
filed a Participant Election Form with the Administrator. To be effective, the
Director must submit the Participant Election Form during an Enrollment Period
or any other such time as determined by the Administrator.

 

Directors, who join the Company after the first day of the Plan Year, may become
Participants provided such Director files a Participant Election Form with the
Administrator within 30 days of commencement of service as a Director.

 

3.3        Continuation of Participation.

A Participant who has elected to participate in the Plan by submitting a
Participant Election Form shall continue as a Participant in the Plan until the
entire balance of the Participant’s Deferral Account has been distributed to the
Participant.

 

ARTICLE 4 – PARTICIPANT DEFERRALS

 

4.1        Annual Deferral.

On the Participation Election Form, and subject to the restrictions set forth
herein, the Director shall designate the amount of Director’s Fees to be
deferred for the following calendar year, provided that any deferral election
shall be made not later than the last day of the calendar year preceding the
calendar year in which such Director’s Fees are earned.

 

4.2        Minimum Deferral.

The minimum amount of Annual Deferral that may deferred shall be ten (10%)
percent of a Participant’s Director’s Fees.

 

4.3        Maximum Deferral.

The standard maximum amount of Annual Deferral that may be deferred shall be
100% of the Director’s Fees. The maximum deferral amount is established at the
discretion of the Administrator.

 

4.4        Deferral Accounts.

Solely for record keeping purposes, the Company shall maintain a Deferral
Account for each Participant. The amount of a Participant’s Annual Deferral
pursuant to this Article 4 shall be credited by the Company to the Participant’s
Deferral Account as of the last day of the calendar quarter during which
Director’s Fees otherwise would have been paid. All Distributions will be
debited to the Deferral Account on the Valuation Date.

 

4.5        Interest on Deferral Accounts.

The Participant’s Deferral Account shall be credited with a rate of return
(positive or negative) based on the Declared Rate(s) that he elects. The rate of
return (positive or negative) will be credited and compounded daily.

 

2



--------------------------------------------------------------------------------

4.6        Statement of Accounts.

The Administrator shall provide to each Participant periodic statements (not
less than annually) setting forth the Participant’s deferrals, Declared Rate(s)
(credits or debits), distributions and Deferral Account balance.

 

4.7        Errors in Benefit Statement or Distributions.

In the event an error is made in a benefit statement, such error shall be
corrected on the next benefit statement following the date such error is
discovered. In event of an error in a Distribution, the Participant’s Deferral
Account shall, immediately upon the discovery of such error, be adjusted to
reflect such under or over payment and, if possible, the next Distribution shall
be adjusted upward or downward to correct such prior error. If the remaining
balance of a Participant’s Deferral Account is insufficient to cover an
erroneous overpayment, the Company may, at its discretion, offset other amounts
payable to the Participant from the Company (including but not limited to
Director’s Fees) to recoup the amount of such overpayment(s).

 

4.8        Valuation of Accounts.

The value of a Deferral Account as of any date shall equal the amounts
theretofore credited or debited to such account, plus the interest deemed to be
earned on such account in accordance with this Article 4 through the day
preceding such date.

 

4.9        Vesting.

The Participant shall be 100% vested at all times in the Participant’s Deferral
Account.

 

ARTICLE 5 – DISCRETIONARY COMPANY CREDITS

 

The Company, in its sole discretion, may credit to selected Participants’
Deferral Accounts a discretionary amount or match in an amount determined by the
Company. These amounts and subsequent earnings are subject to vesting schedules
established by the Administrator.

 

ARTICLE 6 – INVESTMENT OPTIONS

 

6.1        Participant Election of Declared Rates.

A Participant may elect on the Allocation Election Form any combination of
Declared Rates in one (1%) percent increments, as long as the total does not
exceed one hundred (100%) percent of the deferrals. A Participant may change the
Declared Rate(s) election once a month by filing a written notice (which may
include an electronic notification) with the Administrator (or to a service
provider designated by the Company, such as Mullin Consulting, which provides
administrative services for the Plan and the Participants), up to the last day
of the month, with such change(s) effective as of the first day of the next
month. Such elections will apply to current deferrals and/or to the remaining
Deferral Account Balance, as indicated by the Participant. The Company may
modify these procedures to provide greater flexibility (e.g., smaller percentage
increments or more frequent reallocations) to Participants. The Company will not
necessarily invest Deferral Account balances in the investment funds represented
by the Declared Rates, even though the actual performance of the investment
fund(s) that is/are chosen to measure specific Declared Rate(s) will determine
the rate of return (positive or negative) on the Participant’s Deferral Account.

 

6.2        Declared Rates.

A Participant may select from Declared Rates currently representing twelve (12)
investment funds, which may from time to time be established under the Plan and
the number of which may be expanded by the Committee; it being the intention
that at all times Participants will have at least nine (9) core investment fund
choices comparable in focus, type and quality to those listed on Exhibit A. The
Declared Rates provide a rate of return (positive or negative) that are based on
the actual net performance of the Declared Rate(s) selected by the Participant.
The Declared Rates credited to Participant Deferral Accounts will be the actual
net performance of the Declared Rates, to which will be added a basis point
credit, which credit (when added to the actual net performance of the Declared
Rates) will together be approximately equivalent on average to crediting the
actual gross performance of the Declared Rates less 20 basis points.

 

 

3



--------------------------------------------------------------------------------

ARTICLE 7 – BENEFITS

 

7.1        Retirement Benefit.

A Participant is eligible for a Retirement Benefit under this Plan upon the
satisfaction of the requirements for Normal Retirement.

 

7.2        Benefit Election Alternatives.

The Retirement Benefit will be paid beginning on the Settlement Date, and in the
manner which the Participant elects no later than twelve months prior to the
originally scheduled commencement of the distribution, consistent with
procedures established by the Company and with the requirements of Section 409A
To the extent required under Section 409A, an election by a Participant to
change the form or timing of an initial or subsequent distribution must defer
the commencement of Retirement Benefits for at least 5 years.

 

7.3        Installment Payments.

All installment payments will be calculated on an annual basis but paid at such
intervals as may be determined by the Committee, subject to the provisions of
Section 7.2 above, provided that such intervals shall not be less frequent than
quarterly. If a Participant elects to receive his Retirement Benefit in
installment payments, the payments will be based on the Deferral Account balance
at the beginning of the payment period. The payments will be recalculated
annually by dividing the Participant’s current Deferral Account balance as of
the last day of the plan year by the number of remaining years in the payment
period based on the Participant’s retirement payment election. The rate of
return (positive or negative) during any payment year will be credited during
the year on the unpaid Deferral Account balance at the applicable Declared
Rate(s). A retired Participant may continue to change his Declared Rate(s)
pursuant to Section 6.1.

 

7.4        Disability Benefit.

If a Participant becomes Disabled, the Participant may request a Disability
Benefit.

 

7.5        Termination Benefit.

If a Participant ceases to be a Director for any reason other than death,
Disability or Normal Retirement, the Company shall pay to the Participant in one
lump sum an amount (the “Termination Benefit”) equal to the value of the
Deferral Account. The Participant shall be entitled to no further Benefits under
this Plan.

 

7.6        Survivor Benefits.

 

(a)        Pre-Retirement. If a Participant dies and has not yet commenced
receiving Retirement Benefit payments, a Survivor Benefit will be paid to his
Beneficiary in annual installments over ten years unless a different payment
schedule is required under Section 409A. The aggregate Survivor Benefit will be
equal to the Deferral Account balance plus the Declared Rate(s). The annual
Survivor Benefit payments shall be re-determined each year based upon the value
of the Deferral Account at that time.

 

(b)        Post-Retirement. If a Participant dies after payment of Retirement
Benefits has commenced, his Beneficiary will be entitled to receive the
remainder of the payments not yet paid to the Participant in accordance with the
election of the Participant then in effect unless a different payment schedule
is required under Section 409A.

 

7.7        Change of Control.

A Participant may make an irrevocable election at the time of making a deferral
election to take a distribution in the event of a Change of Control prior to the
Participant’s termination of status as a Director. A distribution on Change of
Control shall be equal to the total balance of the Deferral Account or Accounts
specified by the Participant including notional earnings credited thereon
through the Valuation Date and shall be paid in the form of a single lump sum
payable no later than the last day of the month following the month in which
such Change of Control occurs, subject to Section 409A.

 

7.8        Valuation Date.

Unless otherwise provided by the Administrator, the Valuation Date for
determining Deferral Account balances shall be the last day of the month in
which an event occurs that triggers a Benefit payment.

 

4



--------------------------------------------------------------------------------

7.9        Settlement Date.

Unless otherwise provided by the Administrator, the Settlement Date for Benefit
payments shall be within 90 days or as soon as possible following the Valuation
Date, except as might otherwise be required under Section 409A.

 

ARTICLE 8 – BENEFICIARY DESIGNATION

 

Each Participant and Beneficiary shall have the right, at any time, to designate
any person or persons as Beneficiary or Beneficiaries to whom payment under this
Plan shall be made in the event of death of the Participant or Beneficiary, as
the case may be, prior to complete distribution of the Benefits due under the
Plan. Each Beneficiary designation shall become effective only when filed in
writing with the Administrator during the Participant’s or Beneficiary’s
lifetime, as the case may be, on a form prescribed by the Administrator.

 

The filing of a new Beneficiary designation form will cancel and revoke all
Beneficiary designations previously filed. Any finalized divorce or marriage
(other than a common law marriage) of a Participant or Beneficiary, as the case
may be, subsequent to the date of filing of a Beneficiary designation form shall
revoke such designation unless (i) in the case of divorce the previous spouse or
a trust for said previous spouse was not designated as Beneficiary, or (ii) in
the case of marriage the Participant’s new spouse or a trust for said new spouse
had previously been designated as Beneficiary.

 

If a Participant or Beneficiary, as the case may be, fails to designate a
Beneficiary as provided above, or if the Participant’s Beneficiary designation
is revoked by marriage, divorce, or otherwise without execution of a new
Beneficiary designation, or if all designated Beneficiaries predecease the
Participant or Beneficiary, as the case may be, or die prior to complete
distribution of the Participant’s Benefits, then the Administrator shall direct
the distribution of such Benefits to the estate of the Participant or
Beneficiary, as the case may be.

 

ARTICLE 9 – ADMINISTRATION OF THE PLAN

 

A deferred compensation plan committee (“Committee”) consisting of three or more
members shall be appointed by the Company’s Chief Executive Officer to
administer the Plan and establish, adopt, or revise such rules and procedures as
it may deem necessary or advisable for the administration of the Plan and to
interpret the provisions of the Plan, with any such interpretations to be
conclusive. All decisions of the Committee shall be by vote of at least a
majority of its members and shall be final and binding. Members of the Committee
shall be eligible to participate in the Plan while serving as members of the
Committee, but a member of the Committee shall not vote or act upon any matter
that relates solely to such member’s interest in the Plan as a Participant. The
current members of the Committee are the Chief Executive Officer; the Chief
Financial Officer; the Senior Vice President, Human Resources; the Executive
Vice President, General Counsel and Secretary; the Vice President and Treasurer;
the Vice President, Compensation and Benefits; the Vice President, Associate
General Counsel and Assistant Secretary; the Vice President and Controller; the
Manager, Corporate Finance and Investments, and the Director, Financial
Reporting at the Company’s Miller Corporate Center. The Committee has designated
the Vice President, Compensation and Benefits as the Administrator to carry out
the day-to-day administration of the Plan.

 

ARTICLE 10 – AMENDMENT OR TERMINATION OF PLAN

 

The Company, at the direction of its Chief Executive Officer, may amend the
Plan; provided, however, that (i) no such amendment shall be effective to
decrease the Benefits accrued by any Participant or Beneficiary of a deceased
Participant (including, but not limited to, the rate of interest credited to the
Deferral Accounts); (ii) no such amendment shall decrease the minimum number of
Declared Rates set forth in Section 6.2; (iii) Section 7.1 may not be amended;
(iv) the definition of Declared Rate may not be amended; except as allowed in
Article 6, (v) the other substantive provisions of the Plan related to the
calculation of Benefits or the manner or timing of payments to be made under the
Plan shall not be amended so as to prejudice the rights of any Participant or
Beneficiary, and (vi) amendments shall be not be inconsistent with Section 409A.

 

Notwithstanding any terms herein to the contrary, the Company may not terminate
the Plan; provided however that the Company shall not have any obligation to,
but may, in its discretion, allow additional deferrals into this Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE 11 – MAINTENANCE OF ACCOUNTS

 

The Company shall keep, or cause to be kept, all such books of account, records
and other data as may be necessary or advisable in its judgment for the
administration of this Plan, and to reflect properly the affairs thereof, and to
determine the nature and amount of the interests of the respective Participants
in each Deferral Account.

 

Separate accounts or records for the respective Participants’ Deferred Accounts
shall be maintained for operational and accounting purposes, but no such account
or record shall be considered as creating a lien of any nature whatsoever on or
as segregating any of the assets with respect to the accounts under this Plan
from any other funds or property of the Company.

 

ARTICLE 12 – MISCELLANEOUS

 

12.1        Applicable Law.

The Plan shall be governed and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed entirely
therein, and applicable substantive provisions of federal law, including the
AJCA.

 

12.2        Captions.

The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

12.3        Limitation.

A Participant and the Participant’s Beneficiary shall assume all risks in
connection with the performance of any Declared Rate and any decrease in value
of the Deferral Accounts, and the Company, any of its officers, employees, or
directors, the Committee and the Administrator shall not be liable or
responsible therefor.

 

12.4        Notice.

Any notice or filing required or permitted to be given to the Administrator
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the Administrator with a copy to the Executive Vice
President, General Counsel and Secretary of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

 

12.5        Obligations to Company.

If a Participant becomes entitled to a Distribution of Benefits under the Plan,
and if at such time the Participant has outstanding any debt, obligation, or
other liability representing an amount owing to the Company, then the Company
may offset such amount owed to it against the amount of Benefits otherwise
distributable. Such determination shall be made by the Committee.

 

12.6        Limits on Transfer.

Other than by will, the laws of descent and distribution, or legal or judicial
process related to dissolution of marriage, no right title or interest of any
kind in the Plan shall be transferable or assignable by a Participant or the
Participant’s Beneficiary or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, alimony, liabilities or
engagements, or torts of any Participant or Participant’s Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.

 

12.7        Satisfaction of Claims.

Payments to any Participant or Beneficiary in accordance with the provisions of
the Plan shall, to the extent thereof, be in full or partial satisfaction of
claims against the Company for the compensation or other amounts deferred and
relating to the Deferral Account to which the payments relate.

 

 

6



--------------------------------------------------------------------------------

12.8        Unfunded Status of Plan; Creation of Trusts.

The Plan is intended to constitute an “unfunded” plan for deferred compensation
and Participants shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company. Consistent with the provisions of this Section 12.8, the Company has
established the Trust referred to in Section 12.12 and may establish other
similar trusts, or make other arrangements to meet the Company’s obligations
under the Plan, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan.

 

12.9        Compliance.

The Plan, in form and operation, is intended to comply with Section 409A. To the
extent that the terms of the Plan are inconsistent with Section 409A, then the
terms of the Plan will be automatically deemed to be amended and construed so as
to be in compliance.

 

12.10        Tax Withholding.

The Participant or Beneficiary shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements and Social Security or other tax requirements applicable to the
crediting and payment of Benefits under the Plan. If no other arrangements are
made, the Company shall have the right to deduct from amounts otherwise credited
or payable in settlement of a Deferral Account any sums that federal, state,
local or foreign tax law requires to be withheld with respect to such credit or
payment.

 

12.11        Participant Cooperation.

Each Participant shall cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
Benefits hereunder, taking such physical examinations as the Company may deem
necessary and taking such other relevant action as may be requested by the
Company. If a Participant refuses so to cooperate, the Company shall have no
further obligation to the Participant under the Plan, other than payment to such
Participant of the cumulative deferrals theretofore made pursuant to this Plan.
If a Participant commits suicide during the two (2) year period beginning on the
first day on which he participates in the Plan or if the Participant makes any
material misstatement of information or nondisclosure of medical history, then
no Benefits will be payable hereunder to such Participant of the deferrals
theretofore made pursuant to this Plan, provided, that in the Company’s sole
discretion, Benefits may be payable in an amount reduced to compensate the
Company for any loss, cost, damage or expense suffered or incurred by the
Company as a result in any way of any such action, misstatement or
nondisclosure.

 

12.12        Unsecured General Creditor.

The Company has established the Avery Dennison Corporation Directors
Compensation Trust (“Rabbi Trust”). The assets of the Rabbi Trust shall be
subject to the claims of the Company’s creditors. To the extent any Benefits
provided under the Plan are actually paid from the Rabbi Trust, the Company
shall have no further obligation with respect thereto, but to the extent not so
paid, such Benefits shall remain the obligation of, and shall be paid by, the
Company. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, interest, or claims in or to any
specific property or assets of Company, nor shall they be beneficiaries of, or
have any rights, claims, or interests in any life insurance policies, annuity
contracts, or the proceeds therefrom owned or which may be acquired by Company
(“Policies”). Apart from the Rabbi Trust, such Policies or other assets of
Company shall not be held under any trust for the Benefit of Participants, their
Beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Company under this Plan. Any
and all of the Company’s assets and Policies shall be, and remain, the general,
un-pledged, unrestricted assets of Company. Company’s obligations under the Plan
shall be merely an unfunded and unsecured promise of Company to pay money in the
future.

 

12.13        Waiver of Stay, Extension and Usury Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law or other
law that would prohibit or forgive the Company from paying all or any portion of
the Benefits due hereunder, wherever such laws may be enacted, now or at any
time hereafter in force, or which may affect the administration or performance
of this Plan; and (to the extent that it may lawfully do so) the Company hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the realization of any Benefits to which the
Participants hereunder are entitled, but will suffer and permit the realization
of all such Benefits as though no such law

 

7



--------------------------------------------------------------------------------

had been enacted. The provisions of this Section 12.13 are not intended,
however, to prevent compliance of the Plan with the provisions of Section 409A.

 

12.14        Status.

The establishment and maintenance of, or allocations and credits to, the
Deferral Accounts of any Participant shall not vest in any Participant any
right, title or interest in and to any Plan assets or Benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Rabbi Trust.

 

12.15        Validity.

In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.

 

12.16        Waiver of Breach.

The waiver by any party of any breach of any provision of the Plan by any other
party shall not operate or be construed as a waiver of any subsequent breach.

 

12.17        Gender, Singular & Plural.

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.

 

ARTICLE 13 – EFFECTIVE DATE

 

The effective date of this Plan is December 1, 2004.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

EVDRP DECLARED RATES

 

Pacific Select Fund    Fund Manager

Money Market

  

Pacific Life

Managed Bond

  

Pacific Investment Management Company

(PIMCO)

Equity Index

  

Mercury Advisors

International Equity

  

Brandes Investment Partners, L.P.

Growth LT

  

Janus Capital Corporation

Small-Cap Index

  

Mercury Advisors

Large-Cap Value

  

Salomon Brothers

Diversified Research

  

Capital Guardian

Emerging Markets

  

Oppenheimer

Fixed Account

  

N/A – not a managed fund

Capital Appreciation

  

Frontier

Core Growth

  

Turner Investment Partners

 

9